ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Indiana Supreme Court Disciplinary Commission and files with this Court a “Motion for Suspension Pending Prosecution”. And comes now the previously appointed Hearing Officer in this cause and submits his written recommendation for suspension pending final determination of this cause, which recommendation more fully appears in words and figures as follows, to-wit:
(H. I.)
This Court, being duly advised, now finds that pursuant to Admission and Discipline Rule 23, Section 14(g), the Hearing Officer conducted a hearing on the motion for temporary suspension and found that Respondent failed in his burden of establishing why he should not be suspended from the practice of law pending the final determination of this cause. Accordingly, this Court now further finds that the recommendation of the Hearing Officer should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Respondent, Robert C. Levinson, is hereby suspended from the practice of law in this State pending final determination of this Court in the present cause.